[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 166
                  On Motion to Dismiss Appeal.
The grounds alleged as reasons why the appeal should be dismissed are:
That the transcript does not conform to the rules of this court; that it is not correct in that it contains the complete transcripts of three suits other than the one on appeal; that one of said suits has heretofore been before this court on an application for writs of certiorari and prohibition, in another a judgment pro confesso was rendered, and in the third no appeal was perfected from the judgment rendered therein.
The record discloses that the transcript of all of the proceedings had in each of the three separate suits were, on the trial of this suit, offered in their entirety, and, as offered, were admitted as evidence in this case. We are of the opinion that, unless otherwise directed by counsel, it was the duty of the clerk to include in this transcript the entire record of the case as made up in the court below. *Page 167 
In preparing the transcript the clerk kept the proceedings had in each of the several cases separate by the use of heavy, colored paper, and has properly indexed them.
Mover has not pointed out in what respect the transcript does not conform to the rules of this court. Rule 1 requires that when one or more suits are introduced as evidence they shall be separated from the principal suit and from each other by colored leaves or paper covers, so as to distinguish them, and each shall be properly indexed. As this has been done, the motion to dismiss the appeal is overruled.
                         On the Merits.